Morton, C. J.
The principle is too well settled to require discussion, that every judge, whether of a higher or a lower court, is exempt from liability to an action for any judgment given by him in the due course of the administration of justice. This immunity is founded upon considerations of public policy, and, as stated by Chief Justice Kent, in Yates v. Lansing, 5 Johns. 282, and 9 Johns. 395, “has a deep root in the common law.” It is of the highest importance that judges and others engaged in the administration of justice should be independent, and should act upon their own free and unbiased convictions, uninfluenced by any apprehension of consequences. The reasons for the principle are more fully stated in the opinion of Chief Justice Shaw in the case of Pratt v. Gardner, 2 Cush. 63, to which we refer. See also Bradley v. Fisher, 13 Wall. 335. A similar immunity extends to jurors. The question whether a like immunity extends to arbitrators seems never to have arisen in this Commonwealth.
An arbitrator is a quasi judicial officer, under our laws, exercising judicial functions. There is as much reason in his case for protecting and insuring his impartiality, independence, and freedom from undue influences, as in the case of a judge or juror. The same considerations of public policy apply, and we are of opinion that the same immunity extends to him. Jones v. Brown, 54 Iowa, 74. It follows that this suit cannot *427be maintained against the defendant Sprague, and his demurrer must be sustained.
The demurrer of the defendant O’Brien presents a different question. The immunity from actions extended to Sprague on grounds of public policy does not protect O’Brien. If a lawyer who brings a suit procures an unjust judgment against his adversary, by suborning witnesses, by bribing the judge, jury, or arbitrators, or by other corrupt and illegal practices, we know of no legal reason why he should not be responsible for his illegal acts to the party injured. He is not exonerated because, for reasons which do not apply to him, a joint tortfeasor cannot be reached. Rice v. Coolidge, 121 Mass. 393.
The defendant contends that the judgment founded on the award cannot be impeached; and that it is conclusive on the plaintiff, and, while unreversed, prevents him from maintaining this action. This argument is founded upon a misapprehension of the effect of the former judgment. It is true, as a rule, that an unreversed judgment is conclusive between the parties and their privies; and the principle goes so far that one cannot sustain an action against another for obtaining a judgment against him by means of conspiracy and fraud, if he had an opportunity to be heard at the trial of the cause in which the judgment was obtained. This would be to re-try the merits of the former suit in an action between the same parties. Rice v. Coolidge, ubi supra. But the parties in this suit are not the same as in the former suit. The plaintiff in this suit does not impeach the former judgment; on the contrary, the plaintiff relies upon it, and the fact that it is conclusive as between it and Hogan, as the foundation of its claim against the defendant O’Brien. The plaintiff may have to try in this suit one of the issues involved in the former suit, namely, the extent to which Hogan was injured, but this furnishes no reason against maintaining this suit. The case before us is like that of a man who, having employed an attorney at law to defend a suit, afterwards sues him for negligently or corruptly permitting an unjust judgment to be entered against him. There is no doubt that such a suit may be maintained, though it may involve the trial of the merits of the former suit. Godefroy v. Jay, 7 Bing. 413. Pub. Sts. c. 159, § 39. The declaration in the case at bar in *428substance charges O’Brien with fraudulently and corruptly conspiring with Sprague, one of the arbitrators, and by fraudulent means inducing him and the other arbitrators to award, in favor of Hogan against the plaintiff, a much larger sum than he was entitled to receive. We are of opinion that, for such fraudulent and corrupt acts, O’Brien is liable to an action.
It is but fair to say that, though we consider the facts stated in the declaration as true for the purposes of a hearing upon the demurrer, yet they have not been proved, and no evidence has been given in support of them.

Demurrer of Sprague sustained.


Demurrer of O’Brien overruled.